Title: General Orders, 28 August 1781
From: Washington, George
To: 


                        

                            Head Quarters Chatham Tuesday August 28th 1781
                            Parole
                            Countersigns
                        
                        At a General Court Martial whereof Colonel Henry Jackson was President Major Murnan of the Corps of Engineers
                            was tried on the following charges.
                        1st Attacking a Centinel upon his Post being in the execution of his duty with a drawn sword, threatening his
                            Life, spitting in his face, and otherwise abusing and insulting him on the twenty fifth of July at Dobbs ferry.
                        2d Attempting to take away a boat which was under the care of the Centinel at the abovementioned time.
                        3d For unofficer and ungentlemanlike behaviour.
                        The instances exhibited under this charge were the following.
                        1st Attacking Lieutenant Willard on the road, demanding his horse, drawing his sword, and at that instant
                            seizing the Bridle and ordering him to dismount in 1779.
                        2d Deceiving Colonel Badlam in detaining a Taylor of his regiment and refusing to let him return to his
                            regiment though requested last winter.
                        3d Attacking Major Bauman’s servant with a drawn sword and attampting to take away the wood belonging to the
                            Major’s family either in 1780 or 81.
                        4th Striking a Soldier belonging to Colonel Swift’s regiment with a club whereby his life was endangered in
                            1778.
                        5th Attempting to take command of Major Woodbridge his Senior officer and of a working party under his
                            command without ever enquiring the date of his commission and contrary to a general order of July 20th. For calling
                            Captain Livermore a damned rascal, telling him he would cut off his Nose, drawing his sword and attempting to stab him
                            with it, being in the execution of his duty.
                        The Court having maturely considered the charges against Major Murnan, the Evidence, and his defence are of
                            opinion with respect to the first charge that he drew his sword on the Centry while he was in the execution of his Duty
                            spit in his face and otherwise insulted and abused him on the 25th of July last at Dobbs ferry being a breach of part of
                            Article 5th Section 18th of the Rules and Articles of War: They do acquit him of the remainder of the Facts contained in
                            this Charge.
                        They are of opinion that the second Charge is not supported and do acquit him of it.
                        They do acquit him of Unofficer and Ungentlemanlike behaviour in his conduct respecting Major Woodbridge.
                            With respect to his Conduct in the instances concerning Captain Livermore they find the following Facts.
                        1st That he called Captain Livermore a damned rascal.
                        2d That he told him he would cut off his Nose.
                        3d That he drew his sword upon him: and
                        4th That he made a pass at him when Captain Livermore was in a posture of defence, and in service at the same
                            Post with him commanding a fatigue Party.
                        They acquit him of any Guilt in the two first instances, as the Provocation from Captain Livermore excused
                            the warmth of the expressions which then ensued being in the morning; but they find him Guilty of Unofficerlike behavior
                            in the two latter instances; inasmuch as he in the afternoon unnecessarily revived a quarrel which had subsided in the
                            morning, in the presence of a number of officers and soldiers and to the interruption of Service, being a Breach of part
                            of Article 5th section 18th of the Rules and Articles of War: they acquit him of ungentlemanlike behavior in these
                            instances for the reason assigned with respect to the two first.
                        For the charges the court have found Major Murnan Guilty of they do sentence him to be dismissed from the
                            Service.
                        The Commander in chief confirms the opinion of the Court, but as some of the most aggravated Charges (however
                            they might have appeared to the court) do not seem to him to be clearly supported by the Testimony exhibited in the course
                            of the Trial He is pleased to restore Major Murnan to his former Rank.
                        In consequence of the warm Recommendation in favor of Captain Livermore, and of the fair Conduct he has ever
                            sustained as an Officer and a Gentleman the Commander in chief is induced (notwithstanding the impropriety of his Conduct
                            on the 25th of July) to restore him to his Rank and Command.
                        The Court Martial whereof Colonel H. Jackson was President is dissolved.
                    